Exhibit 10.17

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into by and between Cano Petroleum, Inc., a Delaware corporation with its
principal executive offices in Fort Worth, Texas (the “Company”), and Patrick M.
McKinney, an individual currently residing in Tarrant County, Texas (“Senior
Vice President”), effective as of the 31st day of December, 2008 (the “Amendment
Effective Date”).

 

WHEREAS, the Company and Senior Vice President entered into that certain
Employment Agreement dated June 1, 2006, as amended by the First Amendment to
Employment Agreement effective November 9, 2006; Second Amendment to Employment
Agreement effective June 29, 2007; and Third Amendment to Employment Agreement
effective May 31, 2008 (the “Agreement”); and

 

WHEREAS, the Company and Senior Vice President desire to amend, alter, modify,
and change the provisions of the Agreement to bring the provisions into
compliance with Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, for and in consideration of the mutual benefits to be obtained
hereunder and other good and valuation consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Company and
Senior Vice President do hereby agree to amend, alter, modify and change the
Agreement, as of the Amendment Effective Date as follows:

 

1.                                      Section 12 of the Agreement is hereby
adding the following new sentence at the end of the first paragraph of said
Section:

 

Subject to Section 18 below, all payments made pursuant to this Section 12 shall
be paid in a single lump sum within ten (10) days following Senior Vice
President’s termination of employment, and any provision of in-kind benefits
hereunder shall not affect the in-kind benefits provided in any other taxable
year.

 

Except as specifically amended hereby, the Agreement remains in full force and
effect as originally written.

 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the parties hereto have executed this Amendment effective as of the date first
written above.

 

 

THE COMPANY

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

      /s/ S. Jeffrey Johnson

 

 

S. Jeffrey Johnson, Chairman and CEO

 

 

 

 

 

SENIOR VICE PRESIDENT:

 

 

 

 

 

By:

      /s/ Patrick M. McKinney

 

 

Patrick M. McKinney

 

--------------------------------------------------------------------------------